EXECUTION COPY Exhibit $50,000,000 TERM LOAN CREDIT AGREEMENT among TEXAS-NEW MEXICO POWER COMPANY, as the Borrower, THE LENDERS IDENTIFIED HEREIN, AND UNION BANK, N.A., as Administrative Agent DATED AS OF MARCH 25, 2009 UNION BANK, N.A., as Lead Arranger and Book Manager TABLE OF CONTENTS SECTION 1DEFINITIONS AND ACCOUNTING TERMS 1 1.1Definitions. 1 1.2Computation of Time Periods and Other Definitional Provisions. 15 1.3Accounting Terms/Calculation of Financial Covenants. 15 1.4Time. 15 1.5Rounding of Financial Covenants. 16 1.6References to Agreements and Requirement of Laws. 16 SECTION 2CREDIT FACILITY 16 2.1Loans. 16 2.2[Reserved]. 17 2.3Continuations and Conversions. 17 2.4Minimum Amounts. 18 2.5[Reserved]. 18 2.6[Reserved]. 18 2.7Evidence of Debt. 18 SECTION 3GENERAL PROVISIONS APPLICABLE TO LOANS 18 3.1Interest. 18 3.2Payments Generally. 19 3.3Prepayments. 20 3.4[Reserved]. 21 3.5Payment in full at Maturity. 21 3.6Computations of Interest and Fees. 21 3.7Pro Rata Treatment. 22 3.8Sharing of Payments. 22 3.9Capital Adequacy. 23 3.10Eurodollar Provisions. 23 3.11Illegality. 23 3.12Requirements of Law; Reserves on Eurodollar Loans. 23 3.13Taxes. 24 3.14Compensation. 26 3.15Determination and Survival of Provisions. 27 SECTION 4CONDITIONS PRECEDENT TO CLOSING 27 4.1Closing Conditions. 27 SECTION 5CONDITIONS TO ALL EXTENSIONS OF CREDIT 30 5.1Funding Requirements. 30 SECTION 6REPRESENTATIONS AND WARRANTIES 30 6.1Organization and Good Standing. 30 6.2Due Authorization. 31 6.3No Conflicts. 31 6.4Consents. 31 6.5Enforceable Obligations. 31 6.6Financial Condition. 31 6.7No Material Change. 32 6.8No Default. 32 6.9Litigation. 32 6.10Taxes. 32 6.11Compliance with Law. 32 6.12ERISA. 32 6.13Use of Proceeds; Margin Stock. 33 i 6.14Government Regulation. 34 6.15Solvency. 34 6.16Disclosure. 34 6.17Environmental Matters. 34 6.18First Mortgage Bonds Validly Issued. 34 6.19First Priority Mortgage. 35 SECTION 7AFFIRMATIVE COVENANTS 35 7.1Information Covenants. 35 7.2Financial Covenant. 37 7.3Preservation of Existence and Franchises. 37 7.4Books and Records. 37 7.5Compliance with Law. 38 7.6Payment of Taxes and Other Indebtedness. 38 7.7Insurance. 38 7.8Performance of Obligations. 38 7.9Use of Proceeds. 38 7.10Audits/Inspections. 38 7.11Hedging. 39 SECTION 8NEGATIVE COVENANTS 39 8.1Nature of Business. 39 8.2Consolidation and Merger. 39 8.3Sale or Lease of Assets. 39 8.4Affiliate Transactions. 39 8.5Liens. 39 8.6Accounting Changes. 41 8.7Burdensome Agreements. 41 8.8Affiliate Indebtedness. 41 SECTION 9EVENTS OF DEFAULT 42 9.1Events of Default. 42 9.2Acceleration; Remedies. 44 9.3 Allocation of Payments After Event of Default. 45 SECTION 10AGENCY PROVISIONS 46 10.1Appointment and Authority. 46 10.2Rights as a Lender. 46 10.3Exculpatory Provisions. 46 10.4Reliance by Administrative Agent. 47 10.5Delegation of Duties. 47 10.6Resignation of Administrative Agent. 47 10.7Non-Reliance on Administrative Agent and Other Lenders. 48 10.8No Other Duties, Etc. 48 10.9Administrative Agent MayFile Proofs of Claim. 48 SECTION 11MISCELLANEOUS 49 11.1Notices; Effectiveness; Electronic Communication. 49 11.2Right of Set-Off. 51 11.3Successors and Assigns. 51 11.4No Waiver; Remedies Cumulative. 54 11.5Attorney Costs, Expenses, Taxes and Indemnification by Borrower. 54 11.6Amendments, Etc. 56 11.7Counterparts. 57 11.8Headings. 57 11.9Survival of Indemnification and Representations and Warranties. 57 ii 11.10Governing Law; Venue; Service. 57 11.11Waiver of Jury Trial; Waiver of Consequential Damages. 58 11.12Severability. 58 11.13Further Assurances. 58 11.14Confidentiality. 58 11.15Entirety. 59 11.16Binding Effect; Continuing Agreement. 59 11.17[Reserved]. 59 11.18USA Patriot Act Notice. 59 11.19Acknowledgment. 60 11.20Replacement of Lenders. 60 iii SCHEDULES Schedule 1.1(a) Pro Rata Shares Schedule 11.1 Notices Schedule 11.3 Processing and Recording Fees EXHIBITS Exhibit 1.1.1 Form of FMB Delivery Agreement Exhibit 1.1.2 Form of Second Supplemental Indenture Exhibit 2.1(b) Form of Notice of Borrowing Exhibit 2.1(e) Form of Note Exhibit 2.3 Form of Notice of Continuation/Conversion Exhibit 7.1(c) Form of Compliance Certificate Exhibit 11.3(b) Form of Assignment and Assumption iv TERM LOAN CREDIT AGREEMENT THIS TERM LOAN CREDIT AGREEMENT (this “Credit Agreement”) is entered into as ofMarch25, 2009 among TEXAS-NEW MEXICO POWER COMPANY, a Texas corporation (the “Borrower”), the Lenders and UNION BANK, N.A., as Administrative Agent. RECITALS WHEREAS, the Borrower has requested that the Lenders make available a $50,000,000 senior term loan credit facility; and WHEREAS, the Lenders party hereto have agreed to make the senior term loan credit facility available on the terms and conditions hereinafter set forth. NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: SECTION 1 DEFINITIONS
